BlacLEAN, J.
Concededly the only open question between the parties was the actual wording of a demise. At the trial there was record evidence, supplemented by the testimony of the plaintiff, quite enough to justify the verdict of the jury in favor of the plaintiff, whose recovery for taxes paid by herself upon property leased to the defendant depended upon the presence of the word “and” in a lease providing for the payment of either water rent and taxes or water rent taxes by the lessee, without right, under the circumstances, of resort on the part of the defendant, the lessee, to evidence of fair rental value to assist in the determination. Judgment affirmed, with costs. All concur.